Citation Nr: 1645080	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  12-19 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an effective date prior to June 1, 2012, for the award of service connection for a blood disorder, to include thrombocytopenia with pancytopenia and chronic cholelithiasis, also claimed as anemia. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 





INTRODUCTION

The Veteran had active service in the U.S. Army from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The jurisdiction of the case lies currently with the RO in Newark, New Jersey. 


FINDINGS OF FACT

1.  On November 18, 2008, the Veteran filed a claim for service connection for a blood disorder, to include thrombocytopenia with pancytopenia and chronic cholelithiasis, also claimed as anemia.  Service connection was denied in a November 2009 rating decision.  

2.  On June 1, 2012, the RO received a nexus statement connecting his blood disorder with his alcoholic liver cirrhosis.  

3.  The June 1, 2012, nexus statement was classified as a claim for service connection for alcoholic liver cirrhosis secondary to service-connected PTSD.  

4.  Service connection for alcoholic liver cirrhosis secondary to PTSD was granted effective June 1, 2012.

 5.  No appeal was taken from the July 2013 rating decision that awarded service connection for alcoholic liver cirrhosis secondary to PTSD, effective June 1, 2012.


	(CONTINUED ON NEXT PAGE)



CONCLUSION OF LAW

An effective date prior to June 1, 2012, for the award of service connection for a blood disorder secondary to alcoholic liver cirrhosis is denied.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.321, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an earlier effective date for the award of service connection for thrombocytopenia with pancytopenia and chronic cholelithiasis, also claimed as anemia.  As noted above, in a July 2013 rating decision, the VA RO granted service connection with an evaluation of 70 percent for a blood disorder, effective June 1, 2012.  

Specifically, the Veteran seeks an earlier effective date of November 18, 2008, the date the Veteran filed a claim with VA for entitlement to service connection for a blood disorder.

The laws and regulations governing effective dates establish that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014).

Generally, the effective date for an award of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b) (2015).
  
In this case, the record shows that on November 18, 2008, the RO received the Veteran's initial claim of entitlement to service connection for a blood disorder.  In the claim, the Veteran alleged that his blood disorder was due to herbicide exposure.  The claim of entitlement to service connection for a blood disorder, to include leucopenia and thrombocytopenia, to include as result of herbicide exposure was denied in a November 2009 rating decision by the RO in Seattle, Washington.  The denial was based on a lack of evidence of the Veteran's blood disorder being related to his in-service herbicide exposure.  

The Veteran filed a notice of disagreement (NOD) on November 8, 2010.  The RO issued a statement of the case (SOC) on April 5, 2012.  The Veteran appealed the decision to the Board in a formal appeal (form VA-9), which VA received on June 1, 2012.  In his appeal, the Veteran indicated that the etiology of his blood disorder was now known, and that it did not stem from herbicide exposure, as he previously thought, but that rather his doctor indicated that his blood disorder was secondary to his alcoholic liver cirrhosis. Also received on June 1, 2012, was a statement by a Dr. K.C. which linked the Veteran's blood disorder to his alcoholic cirrhosis, and a statement from R.E., a licensed counseling social worker that linked the Veteran's alcoholism to his PTSD.

The RO issued a supplemental statement of the case (SSOC) on September 19, 2012, and continued the denial of the claim.  The SSOC also stated that the RO accepted the Veteran's new theory of entitlement as a new claim to establish service connection for anemia and thrombocytopenia, to include leukopenia and myelodysplasia as secondary to alcoholic liver cirrhosis, which was claimed as secondary to PTSD.  

In a July 2013 rating decision, the RO granted the Veteran entitlement to service connection for alcoholic liver cirrhosis secondary to service-connected PTSD, effective June 1, 2012, and entitlement to service connection for thrombocytopenia with pancytopenia and chronic cholelithiasis (also claimed as anemia) as secondary to the service-connected disability of alcoholic liver cirrhosis, effective June 1, 2012.  In August 2013, the Veteran filed a notice of disagreement challenging the effective date assigned for the award of service connection for a blood disorder. He did not file an appeal as to the effective date assigned for alcoholic liver cirrhosis.

Entitlement to service connection on a secondary basis requires a service-connected disability, and a nexus relating the secondary disability to the service-connected disability. Until June 1, 2012, the Veteran was not service-connected for cirrhosis, thus, he was not entitled to service connection for any secondary condition, including a blood disorder, until that date. While the Veteran's claim for service connection for a blood disorder was received in November 2008, entitlement to service connection for this condition did not arise until June 1, 2012, when service connection was awarded for alcoholic cirrhosis of the liver secondary to PTSD. Thus, June 1, 2012, is the later of the two dates possible for an effective date for the award of service connection for a blood disorder, the date of claim - November 2008 or the date entitlement arose - June 1, 2012. 38 C.F.R. § 3.400(b) (2015). The Veteran did not appeal the June 1, 2012, effective date assigned for the award of service connection for alcoholic cirrhosis of the liver secondary to PTSD, and this assigned date is final. Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a claimant cannot file, and VA cannot adjudicate, a freestanding claim for an earlier effective date because it would vitiate the rule of finality).  Accordingly, an effective date earlier than June 1, 2012, for the award of service connection for a blood disorder, to include thrombocytopenia with pancytopenia and chronic cholelithiasis is not warranted. 


ORDER

Entitlement to an effective date prior to June 1, 2012, for the award of service connection for a blood disorder, to include thrombocytopenia with pancytopenia and chronic cholelithiasis, secondary to alcoholic liver cirrhosis, is denied. 




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


